                       UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF NORTH CAROLINA
                             DURHAM DIVISION
                         Civil Action No. 1:21-cv-00308


CHRISTOPHER NEVE,                            )
                                             )
                             Plaintiff,      )
                                             )
v.                                           ) DEFENDANTS’
                                             ) MOTION TO DISMISS
CLARENCE F. BIRKHEAD, in his                 ) (F.R.C.P. Rules 12(b)(1), (2), and (6))
individual and in his official capacity as   )
Durham County Sheriff, WENDELL M.            )
DAVIS, Durham County Manager in his          )
individual and in his official capacity, and )
JOHN or JANE DOES 1-20,                      )
                                             )
                             Defendants.     )
________________________________________________________________________

      Defendants Clarence F. Birkhead, in his individual and official capacity as

Durham County Sheriff, Wendell M. Davis, former Durham County Manager in his

individual and official capacity, and John or Jane Does 1-2, by and through counsel,

respectfully move to dismiss Plaintiff Christopher Neve’s Verified Complaint (ECF

1) under Rules 12(b)(1), (2), and (6) of the Federal Rules of Civil Procedure, on the

following grounds, as further explained in Defendants’ Memorandum of Law in

Support (ECF 18):

      1.     All individual and official capacity claims against Wendell M. Davis,

former Durham County Manager, should be dismissed under Rule 12(b)(6) for

failure to state a claim upon which relief can be granted because as a matter of law,

                                          1



      Case 1:21-cv-00308-LCB-JLW Document 17 Filed 05/18/21 Page 1 of 6
Durham County was not Plaintiff’s employer and Plaintiff has not alleged any facts

giving rise to any plausible claim against Durham County or its former manager,

Wendell M. Davis, in any capacity.

      2.     All claims against the “Doe” Defendants should be dismissed under

Rule 12(b)(6) for failure to state a claim upon which relief can be granted because

no allegations pertain to them and Plaintiff has alleged no facts to make it plausible

that any of them even exist as real persons.

      3.     All claims for declaratory and injunctive relief seeking to challenge the

Sheriff’s vaccination requirement for his current and future employees and related

matters not affecting Plaintiff should be dismissed for lack of standing under Rule

12(b)(1), for lack of subject-matter jurisdiction as Plaintiff is not employed by the

Sheriff, is not subject to any vaccination requirements as a private citizen, and will

not be reinstated as the Sheriff’s deputy or other employee.

      4.     Plaintiff’s declaratory judgment, injunctive relief, 42 U.S.C. § 1983

substantive due process claim, and state wrongful discharge claim must be dismissed

under Rules 12(b)(1) for lack of subject matter jurisdiction and/or Rule 12(b)(6) for

failure to state a claim upon which relief can be granted because they are predicated

on Defendants’ alleged violation of Section 564 of the Federal Food, Drug, and

Cosmetics Act (FDCA or Act) and seek to enforce or determine alleged rights under




                                          2



      Case 1:21-cv-00308-LCB-JLW Document 17 Filed 05/18/21 Page 2 of 6
the Act. There is no private right of action under the Act and all of the above claims

are subsequently precluded and/or preempted and precluded as a matter of law.

      5.     In the alternative, if the Court should not dismiss Plaintiff’s declaratory

judgment, injunctive relief, 42 U.S.C. § 1983 substantive due process claim, and

state wrongful discharge claim because they are precluded and/or preempted and

precluded under the FDCA, then these claims must be dismissed under Rule 12(b)(6)

for failure to state a claim upon which relief can be granted because none of the

requirements relating to Emergency Use Authorizations (EUA) more generally, see

21 U.S.C. § 360bbb-3, or to the COVID-19 EUAs more specifically, restrict

employers such as the Sheriff from requiring vaccination as a condition of

employment.

      6.     The Court should dismiss Plaintiff’s 42 U.S.C. § 1983 substantive due

process claim under Rule 12(b)(6) for failure to state a claim upon which relief can

be granted because it is implausible that the Sheriff intended actual harm to Plaintiff

via COVID-19 vaccination, that such vaccination is likely to cause harm, or that any

possible harm is unjustifiable by any government interest. In addition, Plaintiff’s

claim should be dismissed under Rule 12(b)(6) because he refused vaccination and

was terminated from employment, making him no longer subject to any vaccination

requirement by the Sheriff.




                                           3



      Case 1:21-cv-00308-LCB-JLW Document 17 Filed 05/18/21 Page 3 of 6
      7.     The Court should dismiss Plaintiff’s procedural due process claim

under 42 U.S.C. § 1983 for termination from employment without a hearing under

Rule 12(b)(6) for failure to state a claim upon which relief can be granted because

Plaintiff lacked a property interest in continued employment as a Sheriff’s deputy.

      8.     The Court should dismiss Plaintiff’s wrongful discharge claim under

Rule 12(b)(6) for failure to state a claim upon which relief can be granted because

N.C.G.S. § 126-85 does not apply to sheriff’s deputies and North Carolina public

policy was not violated by Plaintiff’s termination.

      9.     The Court should dismiss Plaintiff’s § 1983 procedural and substantive

due process claims against Defendants in their individual capacities under Rule

12(b)(6) for failure to state a claim upon which relief can be granted because

Defendants are entitled to qualified immunity.        Plaintiff had no statutory or

constitutional right to continued employment after refusing vaccination and if there

were such a right, it was not clearly established.

      10.    The Court should dismiss Plaintiff’s wrongful discharge claim against

Defendants in their official capacities under Rule 12(b)(2) for lack of personal

jurisdiction because they are entitled to governmental immunity.

      11.     The Court should dismiss Plaintiff’s wrongful discharge claim against

Defendants in their individual capacities under Rule 12(b)(2) for lack of personal

jurisdiction because they are entitled to public official immunity.


                                           4



      Case 1:21-cv-00308-LCB-JLW Document 17 Filed 05/18/21 Page 4 of 6
      Defendants hereby incorporate by reference herein their Memorandum of Law

in Support of the Motion to Dismiss.


Dated: May 18, 2021                    /s/ Danielle Barbour Wilson
                                       Danielle Barbour Wilson
                                       N.C. State Bar No. 39516
                                       /s/ Jesse H. Rigsby IV
                                       Jesse H. Rigsby IV
                                       N.C. State Bar No. 35538
                                       The Banks Law Firm, P.A.
                                       P.O. Box 14350
                                       Research Triangle Park, NC 27709
                                       dwilson@bankslawfirm.com
                                       jrigsby@bankslawfirm.com
                                       Phone: (919) 474-9137
                                       Fax: (919) 474-9537

                                       ATTORNEYS FOR DEFENDANTS




                                         5



     Case 1:21-cv-00308-LCB-JLW Document 17 Filed 05/18/21 Page 5 of 6
                          CERTIFICATE OF SERVICE

      I hereby certify that on this day I have electronically filed the foregoing

DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION TO

DISMISS with the Clerk of Court using the CM/ECF system which will send

notification to counsel for all parties as follows:


                    Aaron Siri
                    Elizabeth A. Brehm
                    Siri & Glimstad LLP
                    200 Park Avenue, 17th Floor
                    New York, New York 10166
                    Attorneys for Plaintiff

                    Jeffery Dobson
                    Dobson Law Firm, PLLC
                    119 SW Maynard Road, Suite 220
                    Raleigh, NC 28202
                    Attorney for Plaintiff

      This the 18th day of May, 2021.


                                     By:    /s/ Danielle Barbour Wilson
                                            Danielle Barbour Wilson
                                            N.C. State Bar No. 39516
                                            /s/ Jesse H. Rigsby IV
                                            Jesse H. Rigsby IV
                                            N.C. State Bar No. 35538
                                            The Banks Law Firm, P.A.
                                            P.O. Box 14350
                                            Research Triangle Park, NC 27709
                                            Telephone: (919) 474-9137
                                            Facsimile: (919) 474-9537
                                            Email: dwilson@bankslawfirm.com
                                            Email: jrigsby@bankslawfirm.com

                                            ATTORNEYS FOR DEFENDANTS
                                            6



      Case 1:21-cv-00308-LCB-JLW Document 17 Filed 05/18/21 Page 6 of 6
